CONTIE, Senior Circuit Judge.
For the following reasons, I concur in part and dissent in part. I concur in the majority’s conclusion that the proper amount of loan loss reserves is not before us in this appeal. Although First Federal believes that the amount is not proper and is “unfair,” it advances no legal theory in its brief for this proposition. I also agree with the majority that the broad injunction requested by appellant barring the appointment of a receiver in any instance is not ripe for judicial review. Under FIRREA, there are ten reasons articulated for the appointment of a receiver, 12 U.S.C. §§ 1464(d)(2)(A) and (B), and we cannot know in advance what events will transpire.
However, I believe that one of the issues First Federal raises is ripe for judicial review.1 In count III of its complaint, First Federal contends that OTS’s enforcement of its regulations has abrogated First Federal’s prior contract with the FHLBB concerning the treatment of supervisory goodwill2 in violation of an express savings provision of FIRREA, Section 401(g), which states:
(g) SAVINGS PROVISIONS RELATING TO FHLBB.—
(1) EXISTING RIGHTS, DUTIES, AND OBLIGATIONS NOT AFFECTED.—
Subsection (a) shall not affect the validity of any right, duty, or obligation of the United States, the Federal Home Loan Bank Board, or any other person, which—
(A) arises under or pursuant to the Federal Home Loan Bank Act, the Home Owners’ Loan Act of 1933, or any other provision of law applicable with respect to such Board (other than title IV of the National Housing Act); and
(B) existed on the day before the date of the enactment of this Act.
I believe the district court had the authority to consider the merits of this issue under section 301, § 1464(d)(1)(A) of FIRREA, which provides in pertinent part:
*1360The Director shall have power to enforce this section, section 8 of the Federal Deposit Insurance Act, and regulations prescribed hereunder_ Except as otherwise provided, the Director shall be subject to suit (other than suits on claims for money damages) by any Federal savings association or director or officer thereof with respect to any matter under this section or any other applicable law, or regulation thereunder, in the United States district court for the judicial district in which the savings association's home office is located....
(emphasis added).
I disagree with the majority’s conclusion that Abbott Labs and its companion cases bar consideration of this issue on ripeness grounds. The Supreme Court in Abbott Labs considered whether a claim brought pursuant to the Administrative Procedure Act ("APA”), 5 U.S.C. § 705, was ripe for judicial review. 387 U.S. at 140-41, 87 S.Ct. at 1510-12. In the present case, plaintiff is not suing under the APA but under a specific grant of jurisdiction given to federal savings associations pursuant to section 301, § 1464(d)(1)(A) of FIRREA. There is no requirement in this grant of jurisdiction that the court consider purely legal issues. Indeed it would be difficult to see how a bank could challenge an action by OTS without reference to the facts of its own finances. Moreover, unlike many other statutory grants of jurisdiction which prescribe finality as a condition for reviewing administrative action, see, e.g., 42 U.S.C. § 7607(b)(1), finality is not an explicit requirement under FIRREA. However, even if finality were required, I agree with the district court that OTS’s denial of First Federal’s capital plan constituted final agency action on this issue.3 If OTS is able to avoid taking any final agency action sufficient for appeal of this issue short of placing a bank in receivership, the benefit of FIRREA’s grant of jurisdiction to federal savings associations to challenge “any matter under this section” would be nullified. I believe it would be anomalous for Congress to confer a special grant of jurisdiction to federal savings associations which could be exercised only after a bank has been placed into receivership and is facing immediate liquidation.
For similar reasons, I don’t believe that section 301, § 1464(d)(2)(E) and (G) of FIR-REA, which deal with suits for injunctive relief after a receiver has been appointed, apply to a claim for injunctive relief before a receiver has been appointed. I agree with the analysis in Century Federal Savings Bank v. United States, 745 F.Supp. 1363, 1367 (N.D.Ill.1990), in which the court stated:
Subsection 1464(d)(2)(G) prohibits the court from removing a receiver except as provided in § 1464(d)(2)(E). Section 1464(d)(2)(E) permits an action filed within 30 days of an appointment, and requires the court to reach the merits before taking any action to remove a receiver. These subsections define the court’s jurisdiction upon appointment of a receiver.
The jurisdictional grant in § 1464(d)(1)(A) permits the court to entertain an action other than an action for money damages prior to appointment of a receiver. Section 1464(d)(2)(E) and (G) do not limit this jurisdictional grant, but they insure that a receiver [once appointed] may be removed only upon a decision on the merits. Congress may have determined that once a receiver was appointed, preliminary injunctive relief would have a deleterious effect upon a savings and loan association. After appointment, immedi*1361ate, unobstructed action by the receiver may be essential to conserve the savings and loan association’s assets and prevent panic. Prior to appointment, injunc-tive relief may prevent needless liquidation of viable savings and loan associations. Consistent with the- plain language of these subsections, § 1464(d)(1)(A) confers jurisdiction to enjoin actions by the OTS director pursuant to 1464.
(emphasis added). Section 1464(d)(1)(A) specifically grants federal savings associations jurisdiction to sue OTS concerning the regulations promulgated pursuant to FIR-REA. I believe it would be inconsistent to interpret sections 1464(d)(2)(E) and (G) to mean that a bank must be placed into receivership before exercising this jurisdiction. For these reasons, I believe that in the present case the district court has authority to consider whether a preliminary injunction should be issued that would bar the appointment of a receiver on the ground that OTS’s enforcement of its regulations concerning supervisory goodwill abrogates First Federal’s prior contract with the FHLBB.
I believe that in the present case this issue is sufficiently ripe for judicial review because First Federal contends that OTS’s enforcement of the challenged regulations forces an otherwise solvent bank into insolvency. Under GAAP, First Federal alleges that as of March 31, 1990, it had capital in the amount of 31.6 million dollars. However, the bank alleges it is anticipated that for fiscal 1990, because of the enforcement of the challenged regulations, it will show a loss primarily because it has been forced to recognize the write-off of the supervisory goodwill incurred during the Citizens acquisition. The ripeness doctrine as applied to administrative agencies states that agencies are protected from judicial interference until “an administrative decision has been formalized,” and the effects of an administrative decision are felt in a concrete way. Abbott Labs, 387 U.S. at 148, 87 S.Ct. at 1515. I believe that in the present case the decision by OTS to enforce its regulations concerning the treatment of supervisory goodwill was formalized in the denial of First Federal’s capital plan and that First Federal’s expected conformity with the challenged regulations would cause the bank cognizable injury whether or not the bank is placed in receivership. As in Abbott Labs, Id. at 152-54, 87 S.Ct. at 1517— 19, it is demanded by the government that First Federal comply with regulations that have an immediate adverse financial impact and failure to comply with the regulations exposes First Federal to the imposition of strong sanctions. In the present case, OTS’s enforcement of its regulations concerning the treatment of supervisory goodwill is neither speculative nor hypothetical. Therefore, I believe a challenge to these regulations is ripe for judicial review. To conclude, I believe the district court was not barred from reviewing this issue by considerations of either jurisdiction or ripeness and the ease should be remanded to the district court to determine whether a preliminary injunction should be granted.

. In the companion case, Franklin Federal Savings Bank v. Director, Office of Thrift Supervision, 927 F.2d 1332 the district court reviewed the same issue in a request for declaratory judgment. However, the majority did not dispose of Franklin Federal’s claim on ripeness or jurisdictional grounds. I believe this is inconsistent.


. Specifically, First Federal alleges that it was invited and urged by FSLIC and FHLBB to acquire the insolvent thrift, Capital Federal Savings and Loan Association. First Federal alleges that it was promised specific capital forbear-ances and accounting treatment, allowing the supervisory goodwill created by the Citizen’s acquisition to be included in its capital requirements.


. Under the regulations concerning the treatment of supervisory goodwill promulgated pursuant to FIRREA, OTS no longer allows supervisory goodwill to be included in the calculation of regulatory capital. In addition, the regulations require consolidated reporting for a parent corporation and all subsidiaries. A supervisory directive from OTS, consistent with its new capital regulations on the treatment of supervisory goodwill, required that First Federal submit a capital plan for approval by January 8, 1990. On January 8, 1990, First Federal submitted a capital plan, requesting an exemption from these regulations because of its prior agreement with the FHLBB concerning the treatment of the supervisory goodwill created by the acquisition of Citizens. OTS refused to grant the exemption and denied First Federal’s capital plan.